Title: From Benjamin Franklin to Abiah Franklin, 16 October 1747
From: Franklin, Benjamin
To: Franklin, Abiah


Honoured Mother,
Philadelphia, October 16, 1747
This has been a busy day with your daughter and she is gone to bed much fatigued and cannot write.
I send you inclosed, one of our new almanacks; we print them early, because we send them to many places far distant. I send you also, a moidore inclosed, which please to accept towards chaise hire, that you may ride warm to meetings this winter. Pray tell us, what kind of a sickness you have had in Boston this summer: besides the measles and flux, which have carried off many children, we have lost some grown persons, by what we call the Yellow Fever; though that is almost if not quite over, thanks to God, who has preserved all our family, in perfect health. Here are cousins Coleman, and two Folgers, all well. Your grandaughter is the greatest lover of her book and school, of any child I ever knew, and is very dutiful to her mistress as well as to us. I doubt not but brother Mecom will send the collar as soon as he can conveniently. My love to him, sister, and all the children. I am, Your dutiful son,
B. Franklin
